[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
1. Plaintiff's motion for compliance dated April 9, 1991 is denied without prejudice. Defendant testified under oath that he would make the payments. The court assumes that to be in a timely manner. 2. Modification is granted. Support is increased to $50.00 per week per child. Deviation from the child support guidelines continues because, inter alia, of the amount of the alimony award.
This order is retroactive to May 30, 1991.
LAWRENCE L. HAUSER, JUDGE